Citation Nr: 9934580
Decision Date: 12/10/99	Archive Date: 02/08/00

DOCKET NO. 93 -15 001              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for diabetes mellitus.

REPRESENTATION 

Appellant represented by: Wayne A. Ehlers, Attorney at Law

WITNESS AT HEARINGS ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

John J. Crowley, Counsel 

INTRODUCTION

The veteran served on active duty from October 1986 to April 1987.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a September 1992 rating determination by the Department
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).
The September 1992 rating determination denied entitlement to
service connection for diabetes mellitus.

In April 1995, the Board remanded this case to the RO for
additional development. At that time, it was noted that a May 1993
statement had raised the issue of entitlement to service connection
for glucose-6-phosphate dehydrogenase deficiency. The Board
determined that this issue had not been developed for appellate
consideration. It was referred to the RO for appropriate action. In
a June 1996 rating determination, service connection for glucose-6-
phosphate dehydrogenase deficiency was denied by the RO. The
veteran was informed of the determination in July 1996. In August
1996, the veteran did not refer to this claim. A valid notice of
disagreement to the June 1996 rating determination has not been
received. Accordingly, this issue is not before the Board at this
time. See 38 U.S.C.A. 7105(a) (West 1991).

In August 1998, the Board upheld the RO's denial of the veteran's
claim. The veteran filed a timely appeal to the U.S. Court of
Appeals for Veterans Claims (Court). In March 1999, the General
Counsel for the Department of Veterans Affairs (General Counsel)
and the veteran's attorney filed a joint motion to vacate the
Board's decision and to remand this matter for development and
readjudication. The Court granted the joint motion that month,
vacating and remanding the case to the Board.

2 -

FINDINGS OF FACT

1. VA has fulfilled its duty to assist the veteran in the
development of all facts pertinent to his claim and all available,
relevant evidence necessary for an equitable disposition of the
veteran's appeal has been obtained by the RO.

2. The veteran's service medical records are negative for
complaints or findings pertaining to diabetes mellitus.

3. A review of all of the evidence of record does not establish
that the veteran has diabetes mellitus of service origin.

4. There is no credible evidence linking any current diabetes
mellitus to the veteran's active service.

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the
veteran's service. 38 U.S.C.A. 1110, 1131, 5107 (West 1991); 38
C.F.R. 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records from October 1986 to April 1987 reveal no
evidence of diabetes mellitus. The veteran was treated for
difficulties with seasickness and other disorders not at issue in
this case. At the veteran's separation examination in April 1987,
no reference was made to diabetes mellitus. Urinalysis was negative
for albumin or sugar. He was discharged from active service that
month.

-3-

The veteran filed a claim for VA compensation in May 1987. At that
time, he made no reference to diabetes. He filed a claim for VA
compensation in August 1992 for diabetes, more than four years
after his discharge from active service. The veteran requested the
RO to obtain medical records from the VA Medical Center (VAMC) in
Mobile, Alabama, to support his claim.

The medical records cited by the veteran were obtained in September
1992. They indicate the initial treatment for diabetes mellitus in
December 1991. This is the first reference to diabetes contained
within the veteran's treatment records dated from 1987.

At a hearing held before a hearing officer at the RO in April 1993,
the veteran contended that his diabetes mellitus had been
misdiagnosed as glucose-6-phosphate dehydrogenase (G6PD). The
veteran provided two metal dog tags, one of which had his name,
Social Security number, and religion, the other had his name, unit,
and designation "G6PD DEF." Photocopies of the dog tags were made
and were placed in the veteran's claims file. He testified that he
was not diagnosed with diabetes during his active service. The
veteran also noted that he was first treated or diagnosed with
diabetes in 1991. He associated difficulties with exertion as the
preliminary manifestation of diabetes during his active service. It
was also contended that his difficulties with dizziness and
seasickness were also the results of diabetes.

In June 1993, the veteran noted treatment at the VAMC in Mobile,
Alabama. Additional medical records were obtained. They continue to
note treatment for diabetes sporadically since December 1991.
Additional medical records were also obtained by the veteran in
February 1997. These medical records were copies of previously
obtained evidence.

In April 1995, the Board remanded this case to the RO for
additional development. At that time, it was noted that a review of
the claims file had indicated that the veteran's complete service
medical records were not of record. The RO was

- 4 - 

requested to obtain the veteran's complete service medical records
from the National Personnel Records Center in St. Louis, Missouri.

In May 1995, the RO requested the veteran provide the names and
addresses of all health care providers who had treated him for
diabetes subsequent to August 1992, including all VA facilities
that may have treated the veteran subsequent to August 1992.
Additional treatment records were obtained.  Outpatient treatment
records dated from 1987 to 1993 note no evidence of diabetes
mellitus until December 1991. Additional medical records from the
National Personnel Records Center were obtained. They indicate no
treatment for diabetes mellitus during the veteran's active
service.

In August 1996, the veteran contended that his diabetes was
aggravated due to the diet and stress of basic training as well as
by his normal assignments and duties during service. The veteran
reiterated his contention that he was misdiagnosed during active
service. He noted difficulties with dizziness, weakness, headaches,
frequent urination and exhaustion during his active service. It was
contended that these symptoms were the initial manifestations of
diabetes.

In April 1997, the veteran again contended that he was misdiagnosed
with G6PD during his active service. He noted that the symptoms of
this condition were identical to diabetes.

In a May 1997 statement, a VA examiner recorded that the veteran
was first diagnosed with diabetes in 1991. It was also noted that
the veteran's family history includes a father who was diagnosed
with diabetes in the 1950's. It was indicated that it would have
been "wise to screen him" for diabetes before his enlistment in the
Navy. No association between the veteran's current diabetes and the
veteran's active service was indicated. Additional outpatient
treatment records note continuing sporadic treatment for diabetes
since December 1991.

At a second hearing held before a hearing officer at the RO in
August 1997, the veteran reiterated his previous contentions. He
reiterated his opinion that he was

- 5 -

suffering from symptoms of diabetes during his active service. He
again conceded that he was first diagnosed as being a diabetic in
1991. It was again contended that the veteran's difficulties with
seasickness and loss of energy were the initial manifestations of
diabetes during his active service. The diagnosis and treatment for
G6PD were also again noted. It was contended that there was a
correlation between his diabetes and the G6PD. When asked whether
he had been told this by medical provider, the veteran responded
that he had. It was also indicated that the veteran should obtain
a statement from a medical person that states this. The veteran
responded that he could obtain this medical declaration from a
medical professional within 14 days. Accordingly, the hearing
officer provided the veteran 14 days to provide this evidence
before full adjudication of this claim. An additional outpatient
treatment record was received in December 1997. No additional
information was provided by the veteran. Accordingly, the case was
fully adjudicated by the RO and submitted to the Board in July
1996. Additional written argument was prepared by the veteran's
representative that month.

In August 1998, the Board upheld the RO's denial of the veteran's
claim. The veteran filed a timely appeal to the Court. In the March
1999 joint motion, the parties referred to the October 1997
notation contained within the medical record received at the VA in
December 1997. The October 1997 notation is difficult to read, but
does appear to reflect that the medical professional stated that
"[t]here is a connection with G6PD and diabetes." The Court granted
the joint motion that month, vacating and remanding the case to the
Board. No additional argument or evidence was submitted by the
veteran or his representative.

Analysis

The threshold question is whether the veteran has presented
evidence of a well-grounded claim. As noted by the Board in 1998,
the Court has defined a well-grounded claim as a claim which is
plausible, that is meritorious on its own, or is capable of
substantiation. If he has not filed such a claim, the appeal must
fail. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

- 6 -

In order for a claim to be well grounded, there must be a current
disability which is related to an injury or disease which was
present during service. Rabideau v. Derwinski, 2 Vet. App. 141, 143
(1992). Where the determinative issue involves a question of
medical diagnosis or medical causation, competent medical evidence
is required to establish a well-grounded claim. Grottveit v. Brown,
5 Vet. App. 91, 93 (1993). Where the determining issue is a
question of medical diagnosis or medical causation, lay assertions
cannot constitute evidence to render a claim well grounded under 38
U.S.C.A. 5107(a).

The Court has held that, in general, a claim for service connection
is well grounded when three elements are satisfied. First, there
must be competent evidence of a current disability (a medical
diagnosis). Second, there must be evidence of an occurrence or
aggravation of a disease or injury incurred in service ('lay or
medical evidence). Third, there must be a nexus between the in-
service injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. A.pp. 498 (1995). The Court has
further held that the second and third elements of a well-grounded
claim for service connection can also be satisfied under 38 C.F.R.
3.303(b) (1999) by (a) evidence that a condition was "noted" during
service or an applicable presumption period; (b) evidence showing
post-service continuity of symptomatology; and (c) medical or, in
certain circumstances, lay evidence of a nexus between the present
disability and post-service symptomatology. See 38 C.F.R. 3.303(b);
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). Alternatively,
service connection may be established under 38 C.F.R. 3.303(b) by
evidence of (i) the existence of a chronic disease in service or
during; an applicable presumption period and (ii) present
manifestations of the same chronic disease. Ibid.

With respect to the first prong of a well-grounded claim, it is
clear that the veteran currently has diabetes mellitus. With
respect to the second prong of the Caluza analysis, there is no
competent medical evidence that the veteran had diabetes, or
symptoms related to diabetes, during his active service. The
service medical records and immediate post service medical records
are silent concerning any diabetic condition, and there is no
competent evidence of diabetes mellitus manifest to a

- 7 -

compensable degree within one year of service separation. The
veteran has provided evidential assertions concerning symptoms he
relates to the manifestations of diabetes during his service and
post service. While he is competent to describe events or
symptomatic manifestations of a disorder that are perceptible to a
lay party, the Court has made clear that a lay party is not
competent to provide probative evidence as to matters requiring
expertise derived from specialized medical knowledge, skill,
expertise, training or education. Espiritu v. Derwinski, 2 Vet.
App. 492, 494-5 (1994). In this case, the veteran is not competent
to diagnose his seasickness or alleged weakness during his active
service as the manifestation of diabetes. No competent medical
provider has associated these alleged symptoms as the
manifestations of diabetes during the veteran's active service.

With respect to the third prong of the Caluza analysis, nexus
evidence, the record contains an October 1997 opinion of a medical
professional stated that "[t]here is a connection with G6PD and
diabetes." The joint motion finds that this statement links the
veteran's "in service and current disabilities." Accordingly, the
Board will proceed on the assumption that this evidence is
sufficient to well ground the claim under Murphy, 1 Vet. App. at
81, on the theory that diabetes mellitus is related to G6PD and
G6PD was found during service. The Board must point out, however,
that the other theories of entitlement remain not well grounded as
a matter of law. There is no competent medical evidence to support
the theory that there was a misdiagnosis of diabetes mellitus as
G6PD in service, or that veteran's lay reports of symptoms during
service actually represented the initial manifestation of diabetes.

The next question before the Board is whether the VA has fulfilled
its duty to assist the veteran. The VA has a duty to assist the
veteran in developing facts pertinent to a well-grounded claim. 38
U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.103 and 3.159 (1999).
That duty includes obtaining medical records and medical
examinations where indicated by the facts and circumstances of the
individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). "Full
compliance with the (statutory duty to assist) also includes VA
assistance in obtaining relevant records from private

8 -

physicians when (the veteran) has provided concrete data as to
time, place, and identity." Olson v. Principi, 3 Vet. App. 480, 483
(1992)(emphasis added).

In this case, the veteran indicated that he was informed by a
medical provider that there was an association between G6PD and his
diabetes. At that time, the veteran was advised to submit this
evidence. In December 1997, he presented the October 1997 medical
notation described above. There is no representation in the record
that there were other such opinions available, nor any concrete
data as to where such opinions are located.

As stated by the Court, the duty to assist is not unlimited in
scope. See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992). In
Gobber v. Derwinski, 2 Vet. App. at 470, 472 (1992) (citations
omitted), the Court stated, in pertinent part:

[T]he"'duty to assist" is not a license for a "fishing expedition"
to determine if there might be some unspecified information which
could possibly support a claim. In connection with the search for
documents, the duty is limited to specifically identified documents
that by their description would be facially relevant and material
to the claim.

The RO has made an extensive effort to assist the veteran in his
claim. The Board remanded this case to the RO soley to assist the
veteran in the development of this claim. In this regard, the Board
must find that an additional VA examination is unwarranted given
the circumstances of this case. 38 C.F.R. 3.326 (1999) authorizes
a VA examination when there is a reasonable probability of a valid
claim and where the available medical evidence is not adequate for
rating purposes. However, a medical opinion has already been
obtained. In June 1996, an opinion was obtained to determine if
there is a relationship between G6PD and diabetes. While the
physician in June 1996 concedes that he is not an expert in this
field, he provided an explicit basis for his conclusions grounded
in specific citations to

9 -

medical texts. Consequently, the Board finds that this opinion
fulfills the duty to assist and an additional examination is not
warranted.

In March 1999, the joint motion states that the Board "might also
consider" obtaining an additional statement from the VA physician
noted by the veteran as the doctor who informed him that his G6PD
diagnosis was "connected" to diabetes mellitus. The Board has
considered this action and has found no basis to remand this case
once again. In this case, the veteran indicated that he was
informed by a medical provider that there was an association
between G6PD and his diabetes. At that time, the veteran. was
advised to submit this evidence, thus the RO discharged any duty
arising under 38 U.S.C.A. 5103 (West 1991) and Robinette v. Brown,
8 Vet. App. 69 (1995). The veteran testified that he would submit
a statement from a competent medical professional within 14 days of
his August 1997 hearing. In December 1997, the veteran submitted
this evidence in the form of the October 1997 notation. In this
regard, it is important to note that at no stage of this process
has the veteran indicated that there is additional medical evidence
in existence that would support his claim. In light of his appeal
to the Court, the March 1999 joint motion, and the actions of the
VA prior to March 1999, the Board finds it impossible to concluded
that the veteran and his representative are not fully aware of the
importance of the veteran either submitting or noting evidence:
which would support his claim. As stated above, full compliance
with the statutory duty to assist includes VA assistance in
obtaining relevant records from private physician when the veteran
has provided "concrete data as to time, place, and identity."
Olson, 'Y 3 Vet. App. at 483. In this case, the veteran has never
specified any documents, apart from the October 1997 record, that
would support his claim. Accordingly, the duty to obtain pertinent
documents has been met. Consequently, an additional remand to
obtain a statement from the VA physician noted by the veteran in
1993 is unwarranted since there is no representation of record that
the physician would offer more than what is already contained in
the record, and as the claimant has been clearly advised of the
importance of submitting medical evidence to support his theory of
entitlement. As the Court has stated, the duty to assist does not
include this obligation to go on "fishing expeditions," and the
suggestion in the joint motion amounts to no more than a "fishing
expedition."

- 10 - 

Service connection may be granted if the evidence shows that a
disability was incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131. A determination of service connection requires a
finding of the existence of a current,disability and a
determination of a relationship between that disability and injury
or disease incurred in service. Watson v. Brown, 4 Vet. App. 309,
314 (1993). When a disability is not initially manifested during
service or within an applicable presumptive period, "direct"
service connection may nevertheless be established by evidence
demonstrating that the disability was, in fact, incurred or
aggravated during the veteran's service. 38 U.S.C.A. 113(b); 38
C.F.R. 3.303(b); Cosman v. Principi, 3 Vet. App. 503 (1992);
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v.
Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran contends that his diabetes mellitus was misdiagnosed
G6PD. It is contended that the veteran's difficulties with
dizziness, loss of energy and seasickness were the initial
manifestations of diabetes mellitus in service. It is also
contended that the diabetes was aggravated due to the diet and
stress of basic training. It is the veteran's opinion that he was
misdiagnosed during, active duty and exhibited symptoms of diabetes
on several occasions during his active service. As the Board noted
above, however, no medical evidence supports the conclusion that
diabetes was aggravated due to the diet and stress of basic
training, that he was misdiagnosed during active duty and exhibited
symptoms of diabetes on several occasions during his active
service, or that his diabetes mellitus was misdiagnosed G6PD.

While the veteran is competent to describe events or symptomatic
manifestations of a disorder that are perceptible to a lay party,
the Court has made clear that a lay party is not competent to
provide probative evidence as to matters requiring expertise
derived from specialized medical knowledge, skill, expertise,
training or education. Espiritu, 2 Vet. App. at 494-5. In this
case, the veteran is not competent to diagnose his seasickness or
alleged weakness during his active service as the manifestation of
diabetes. No competent medical provider has associated these
alleged symptoms as the manifestations of diabetes during the
veteran's active

- 11 -


service. On the issue of medical causation, the Court has been
clear that lay hypothesizing, particularly in the absence of any
supporting medical authority, serves no constructive purpose and
cannot be considered by the Board. Hyder v. Derwinski, 1 Vet. App.
221, 225 (1991) and Contreras v. Brown, 5 Vet. App. 492 (1993). See
also Boeck v. Brown, 6 Vet. App. 14 (1993). Simply stated, neither
the veteran nor his representative are competent to diagnose the
etiology of his diabetes.

The Board has considered the sole piece of evidence that arguably
supports the veteran's claim. In October 1997, a medical
professional does appear to state that "there is a connection with
G6PD and diabetes." In evaluating the probative value of competent
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the
medical expert's personal examination of the patient, the
physician's knowledge and skill in analyzing the data, and the
medical conclusion that the physician reaches.... As is true with
any piece of evidence, the credibility and weight to be attached to
these opinions [are] within the province of the adjudicators ...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the Board.
It is not error for the Board to favor the opinion of one competent
medical expert over that of another when the Board gives an
adequate statement of reasons or bases. See Owens v. Brown, 7 Vet.
App. 429, 433 (1995).

The Board finds that the notation of October 1997, received in
December 1997, is entitled to very limited or low probative weight.
The statement does not place the onset of diabetes in service or to
a compensable degree within one year after service. This is
important because the statement fails to raise any question as to
the presumption of soundness with regard to diabetes, and thus
alter the evidentiary

- 12 -

burden on the Secretary in this matter. Further, the statement, at
most, could only provide a basis to service connect diabetes on a
theory that G6PD noted in service was causally related to diabetes.
The statement on its face is, at best, ambiguous as to the nature
of the "connection" between G6PD and diabetes. The physician did
not say G6PD "caused" diabetes. He only indicated there was some
"connection" of an undetermined nature. Even if this "connection"
was conjectured to involve aggravation of a nonservice connected
disability by a service connected disability, since the statement
does not specify any quantum of increased disability due to such
aggravation, it can not satisfy the minimum requirements of Allen
v. Brown, 7 Vet. 439 (1995) (Service connection on a secondary
basis by way of aggravation may only be granted for the quantum of
increased disability due to the aggravation.) Finally, the
statement stands only as a bare assertion without any support in
citation to medical test or authority or any provision of a
rationale based upon the facts of this case.

In this regard, it is important to note that the Court has rejected
the "treating physician rule" that gives the opinions of treating
physicians greater weight in evaluating claims made by veterans.
Guerrieri, 4 Vet. App. at 473. As stated by the Court, "[w]hile it
is true that the [Board] is not free to ignore the opinion of a
treating physician, the [Board] is certainly free to discount the
credibility of that physician's statements." Sanden v. Derwinski,
2 Vet. App. 97, 101 (1992).

The Board finds the June 1996 medical opinion is entitled to far
greater probative weight. The opinion provides an explanation of
what G6PD is and a compelling basis for the conclusion that there
is no causal relationship between G6PD and diabetes. It was noted
that G6PD is a hereditary sex-linked enzyme deficiency that affects
primarily red blood cells. It was also noted that most G6PD
deficient persons never suffer any manifestations. As a result, the
opinion also dispels any theory that G6PD was, in effect, a
precursor to diabetes. It was reported that the major clinical
consequence of G6PD was anemia, not diabetes. Although the
physician who set out the opinion acknowledged that he was not an
expert in the field, he set out in detail the basis of the opinion
in citation to specific and obviously relevant and authoritative
medical texts. In this regard, there is likewise no

- 13 - 

statement in the record that the physician who provided the October
1997 opinion had any greater expertise. Thus, on multiple levels,
the June 1996 opinion is of far greater probative weight. The fact
that the examiner is not an expert in this field does not diminish
the fact that this opinion is far more probative than the October
1997 notation.

The Board has considered the benefit of the doubt doctrine in this
case. As currently codified, the law defines the "benefit of the
doubt" doctrine as:

When, after consideration of all evidence and material of record in
this case before the Department with respect to the benefits under
the law administered by the Secretary, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination in this matter, the benefit@
of the doubt doctrine in resolving such issue shall be given to the
claimant.

38 U.S.C.A. 5107(b).

The Court has found that, under this standard, when the evidence
supports the claim or is in relative equipoise, the appellant
prevails. However, where the "preponderance of the evidence" is
against the claim the appellant loses and the benefit of the doubt
doctrine has no application. Gilbert v. Derwinski, 1 Vet. App. 49,
56 (1990). "A properly supported and recent conclusion that the
preponderance of the evidence is against the claim necessarily
precludes that the possibility of the evidence also being in an
approximate balance." Id. at 58.

In this case, it is important for the veteran to understand that
the question of whether his diabetes is related to active service,
notwithstanding the March 1999 joint motion, is not in relative
equipoise. The clear weight of the competent medical evidence
supports the conclusion that the veteran's current disability is
not causally associated with his active service or a disability of
service origins. His own lay

- 14 -

opinion that his claim is meritorious, however sincere, is of no
probative value where the ultimate questions involve medical
diagnosis or medical causation. Accordingly, in this case, for
reasons cited above, the preponderance of the evidence is against
the claim.

ORDER

Entitlement to service connection for diabetes mellitus is denied.

Richard B. Frank 
Member, Board of Veterans' Appeals

- 15 -


